 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID MARTINEZ MEDINA,                          Case No. 1:19-cv-00402-BAM
12                     Plaintiff,                    ORDER REGARDING STIPULATION
                                                     FOR THE AWARD OF ATTORNEY’S
13          v.                                       FEES UNDER THE EQUAL ACCESS TO
                                                     JUSTICE ACT (EAJA) 28 U.S.C. § 2412(d)
14   ANDREW SAUL,
     Commissioner of Social Security,                (Doc. No. 19)
15
                       Defendant.
16

17

18          Based upon the parties’ stipulation for the award of attorney’s fees filed on February 24,

19   2020 (the “Stipulation”) (Doc. No. 19), IT IS HEREBY ORDERED that, pursuant to the Equal

20   Access to Justice Act, 28 U.S.C. §2412(d), attorney’s fees in the amount of five thousand eight

21   hundred dollars ($5,800.00) be awarded subject to the terms of the Stipulation.

22
     IT IS SO ORDERED.
23

24      Dated:     February 25, 2020                         /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                     1
